Citation Nr: 0634542	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
tendonitis of the elbows.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral shoulder 
disability, to include tendonitis and arthritis.

3.  Entitlement to service connection for hepatitis D.

4.  Entitlement to service connection for cardiovascular 
valve problem, including as due to undiagnosed illness.

5.  Entitlement to service connection for short-term memory 
loss, including as due to undiagnosed illness.

6.  Entitlement to service connection for anxiety and stress, 
including as due to undiagnosed illness.

7.  Entitlement to service connection for sleep disorder, 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978 and from November 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The issue of entitlement to service connection for a 
cardiovascular valve disability, the issue of entitlement to 
service connection for anxiety and stress, the issue of 
entitlement to service connection for sleep disorder, the 
issue of entitlement to service connection for a bilateral 
elbow disability, and the issue of entitlement to service 
connection for a bilateral shoulder disability, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In an unappealed rating decision in March 1995, the RO 
denied service connection for bilateral elbow disability and 
bilateral shoulder disability.

2.  Evidence received since the March 1995 rating decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for bilateral 
elbow tendonitis.

3.  Evidence received since the March 1995 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral shoulder disability.

4.  The veteran does not currently have a hepatitis D 
disability or a chronic short-term memory loss disability.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for bilateral elbow tendonitis is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001).

2.  New and material evidence has been received and the claim 
of service connection for bilateral shoulder disability, to 
include tendonitis and arthritis, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A hepatitis D disability, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

4.  A short-term memory loss disability, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. 
§§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Prior to the denial of his claims, the RO provided the 
veteran the required notice by means of letters dated in 
February and March 2002.  The letters specifically informed 
him of the type of evidence needed to support the claims, who 
was responsible for obtaining relevant evidence, where to 
send the evidence, and what he should do if he had questions 
or needed assistance.  The veteran was requested to submit 
additional evidence to support his claim and provided 
authorization and consent forms so that any private medical 
evidence could be obtained.  Hence he was on notice to 
provide any pertinent evidence in his possession to VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The RO 
again provided the veteran the required notice by letter in 
January 2004.

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The decision below does not 
grant service connection for any disability.  Consequently, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to those 
elements.

Since the previously final claims in this decision have been 
reopened, the Board need not make a determination as to 
whether the notice requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), have been met.

The Board notes that the veteran's VA and pertinent private 
treatment records have been obtained.  The veteran has also 
been provided several VA medical examinations.  The veteran's 
service medical records have also been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claims decided 
below.  The Board is also unaware of any such outstanding 
evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Finality Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156 which define new and 
material evidence were changed in 2001, but only as to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case the veteran's request to reopen his claim for 
service connection for bilateral elbow disability was 
received prior to August 29, 2001 and consequently the law in 
effect prior to August 29, 2001 will be used with respect to 
that issue.  New and material evidence means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).    

As the veteran's request to reopen his claim for service 
connection for bilateral shoulder disability was received 
after August 29, 2001, the revised provisions of 38 C.F.R. 
§ 3.156 are for application with respect to the shoulder 
claim.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

Claim to Reopen - Elbows

In March 1995, the RO denied the veteran's claim for service 
connection for bilateral elbow tendonitis.  The veteran did 
not appeal that decision and it became final.  38 U.S.C.A. 
§ 7105.

In April 1999, the veteran requested that his claim for 
service connection for bilateral elbow disability be 
reopened.   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The medical evidence of record at 
the time of the March 1995 final RO decision includes elbow 
complaints and assessment of possible tendonitis.  However, 
the first diagnosis of chronic bilateral elbow tendonitis is 
shown in an April 1994 VA medical report, which was not of 
record until after the March 1995 final RO decision.  Since 
the newly submitted evidence includes medical evidence of a 
bilateral chronic disability, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for bilateral left elbow 
tendonitis.  See 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  

Claim to Reopen - Shoulders

In March 1995, the RO denied the veteran's claim for service 
connection for bilateral shoulder disability.  The veteran 
did not appeal that decision and it became final.  38 
U.S.C.A. § 7105.

In March 2002, the veteran requested that his claim for 
service connection for bilateral shoulder disability be 
reopened.   

At the time of the March 1995 final rating decision the 
veteran had not been given a diagnosis of chronic bilateral 
shoulder disability.  The medical evidence received 
subsequent to the March 1995 rating decision includes an 
April 1994 diagnosis of chronic bilateral shoulder 
tendonitis.  The newly submitted evidence also includes 
diagnoses of bilateral arthritis of the shoulders.  Since the 
newly submitted evidence provides evidence of two chronic 
disabilities of the shoulders, which was not shown prior to 
March 1995, the Board finds that this evidence is material to 
the veteran's claim and that reopening of the claim for 
service connection for bilateral shoulder disability, to 
include tendonitis and arthritis, is warranted.  38 C.F.R. 
§ 3.156(a) (2006).  

Hepatitis D and Short-Term Memory Loss

The Board has reviewed the medical evidence of record, 
including the veteran's service medical records, the 
veteran's VA medical records and VA examination reports, and 
the post service private medical records.  None of the 
medical evidence indicates that the veteran ever experienced 
hepatitis D or that that he ever had a chronic short-term 
memory loss disability.  

The Board has considered the April 1999 lay statement from 
the veteran's friend who indicated that he had noticed that 
the veteran had a lower immediate memory span since returning 
from the Persian Gulf War.  The Board has also considered the 
veteran's assertions that he now has a short-term memory loss 
disability due to his Persian Gulf War service.  However, as 
laypersons the veteran and his friend are not competent to 
render a medical opinion as to whether or not the veteran has 
a current short-term memory loss disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

In the absence of current demonstration of a hepatitis D 
disability or of a short-term memory loss disability, there 
exists no basis for a grant of service connection.  The Court 
in Brammer v. Derwinski, 3 Vet. App. 223 (1992), stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer, at 
225.  As there is no medical evidence indicating that the 
veteran currently has a hepatitis D disability or a short-
term memory loss disability, the preponderance of the 
evidence is against the claims, and entitlement to service 
connection for hepatitis D and short-term memory loss, 
including as due to undiagnosed illness, must be denied.


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for bilateral elbow 
tendonitis is reopened.

New and material evidence has been submitted and the claim 
for entitlement to service connection for a bilateral 
shoulder disability, including tendonitis and arthritis, is 
reopened.

Entitlement to service connection for hepatitis D is denied.

Entitlement to service connection for short-term memory loss, 
including as due to undiagnosed illness, is denied.


REMAND

This decision has reopened the veteran's claims for service 
connection for bilateral elbow and shoulder disabilities.  As 
noted above, VA physicians have found the veteran to have a 
current chronic bilateral elbow and shoulder disabilities.  
However, the VA examinations that have been obtained have 
expressed no opinion as to the etiology of this elbow or 
shoulder disabilities.  Since current elbow and shoulder 
disabilities have been shown, and since the veteran's service 
medical records show elbow and shoulder complaints during 
service, a VA examination, with medical opinion, is 
indicated.  See 38 C.F.R. § 3.159(c)(4).

The veteran's service medical records indicate 
hospitalization for possible heart problems at several 
hospitals in 1991.  The discharge summary from the Landstuhl 
Army Hospital in Germany is of record.  However, the 
treatment records from the 377th Combat Support Hospital in 
Kuwait and from the Malcolm Grow Air Force Hospital at 
Andrews Air Force Base should be requested.  There are VA 
medical records indicating that the veteran may have mitral 
valve prolapse.  Since there is some indication of a current 
cardiovascular valve disability and since there was treatment 
for cardiovascular complaints during service, a VA 
cardiovascular examination with opinion is indicated.  
38 C.F.R. § 3.159(c)(4).

The veteran asserts that he has an anxiety disorder and a 
sleep disorder, both of which he attributes to his service in 
the Persian Gulf.  In a September 2002 letter, the veteran 
stated that he was being treated for both a sleep disorder 
and a neuropsychiatric condition by Dr. Fernando Merino.  The 
veteran submitted copies of prescriptions from this private 
physician.  A review of the record reveals that no attempt 
has been made to obtain copies of Dr. Merino's records.  The 
Board also notes that the veteran has submitted a June 2002 
letter from a private psychologist.  The psychologist stated 
that the veteran has post-traumatic stress disorder and that 
he had been treating the veteran since October 1999.  The 
private psychologist's treatment records of the veteran have 
also not been requested.  The veteran's treatment records 
should be requested from Dr. Merino and of the private 
psychologist should be requested.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for any cardiovascular, sleep 
disorder, or psychiatric disability.  In 
particular the veteran should be asked to 
fill out authorization forms for Thomas 
F. Kennedy, Ph.D., and for Dr. Fernando 
Merino.  The RO should include in the 
claims file documentation of all attempts 
to obtain private medical records on 
behalf of the veteran.

3.  Obtain copies of the veteran's VA 
medical records dated from July 2004 to 
present.

4.  Obtain copies of the veteran's 
treatment at the 377th Combat Support 
Hospital in Kuwait and at the Malcolm 
Grow Air Force Hospital at Andrews Air 
Force Base, dated between January and May 
2001.

5.  Provide the veteran the appropriate 
VA examination to determine the nature 
and etiology of any cardiovascular 
disabilities present.  The examiner 
should be provided the veteran's claims 
files and should review the veteran's 
medical history, including the service 
medical records.  The examiner should 
specifically state whether or not the 
veteran has a current cardiovascular 
valve disability.  All indicated tests 
and studies should be performed.  If a 
current cardiovascular valve disability 
is diagnosed, the examiner should express 
an opinion as to whether it is as likely 
as not (50 percent or greater likelihood) 
such disability is related to the 
veteran's service, including any 
complaints made in service.  Reasons and 
bases for all opinions expressed should 
be provided.

6.  Provide the veteran with a VA 
psychiatric examination.  The examiner 
should be provided with the veteran's 
claims files and should review the 
veteran's medical history, including the 
service medical records.  The examiner 
should specifically state whether or not 
the veteran has a current psychiatric 
disability.  All indicated tests and 
studies should be performed.  If a 
current psychiatric disability is 
diagnosed, the examiner should express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
such disability is related to the 
veteran's service.  Reasons and bases for 
all opinions expressed should be 
provided.

7.  Provide the veteran with a VA 
orthopedic examination.  The examiner 
should be provided with the veteran's 
claims files and should review the 
veteran's medical history, including the 
service medical records.  The examiner 
should specifically state whether or not 
the veteran has any current chronic elbow 
or shoulder disabilities.  All indicated 
tests and studies should be performed.  
The examiner should express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that any 
current bilateral elbow disability or any 
current bilateral shoulder disability is 
related to the veteran's service, 
including any complaints in service.  
Reasons and bases for all opinions 
expressed should be provided

8.  Review the claims file to ensure that 
all of the above requested development 
has been completed.  In particular, 
ensure that the VA examinations comply 
fully with the above instructions, and if 
not, take corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

9.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's claims.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


